Citation Nr: 1514800	
Decision Date: 04/06/15    Archive Date: 04/21/15

DOCKET NO.  12-23 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities.  


ATTORNEY FOR THE BOARD

K. Haddock, Counsel 


INTRODUCTION

The Veteran had active service from January 2006 to September 2010.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.  Jurisdiction over the case was subsequently transferred to the RO in Chicago, Illinois.  

This case was previously before the Board, most recently in November 2014, at which time it was remanded for additional development.  The case has now been returned to the Board for further appellate action.  


REMAND

The Board finds that additional development is required before the claim on appeal is decided.  

A review of the record shows that in an October 2009 decision granted entitlement to vocational rehabilitation benefits.  There is no indication that the Veteran's vocational rehabilitation file has been associated with the disability compensation claims file for review.  As the Veteran is claiming entitlement to TDIU, the Board finds that review of the vocational rehabilitation records is required before a decision is made in this case as they are particularly relevant to determining the Veteran's capability to work.  Therefore, attempts to obtain any vocational rehabilitation records and associate them with the compensation claims file must be made.  

Additionally, current treatment records should be identified and obtained before a decision is made in this case.  

Accordingly, the case is REMANDED for the following action:

1.  Identify and obtain any outstanding VA and private treatment records that are not already associated with the claims file.

2.  Conduct the appropriate development to locate the Veteran's vocational rehabilitation claims file and associate those records with the Veteran's disability compensation claims file for review.  

3.  Then, readjudicate the remaining claim on appeal.  If the decision is adverse to the Veteran, issue a supplemental statement of the case, allow the appropriate time for response, and then return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

